


EXHIBIT 10.44

 

 

November 20, 2002

 

 


MR. RAYMOND A. LINK

Vice President — Finance

Chief Financial Officer

TriQuint Semiconductor Inc.

[address]

 

Dear Ray:

 

This letter agreement (“Agreement”) is to confirm our understanding regarding
your position as Vice President of Finance and Administration, Secretary and
Chief Financial Officer of TriQuint Semiconductor, Inc., (“TriQuint” or “the
Company”).

 

1.     Employment

        The Company hereby agrees to employ Raymond A. Link (“Employee”) and
Employee hereby accepts such employment subject to the terms and conditions of
this Agreement. The parties agree that the Employee’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice, subject to the right of the Employee to recover damages
as set forth in Section 8 hereof. Employee understands and agrees that neither
his job performance nor promotions, commendations, verbal commitments, bonuses
or the like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company.

 

2.     Full Time, Reporting, Position

        Employee shall exert his best efforts and devote substantially all of
his working time and attention to the affairs of the Company. Employee shall
report to the President and CEO. The Employee shall serve in a management
position with duties and authority as determined by the President and CEO.

 

3.     Term

        The term of this Agreement shall run from the date hereof, through
September 30, 2003, but Employee may terminate his employment at any time.

 

4.     Base Compensation

        An annual rate of pay of $225,750 per year shall be paid in accordance
with TriQuint’s procedures and subject to annual upward adjustment based on
merit and other factors in accordance with TriQuint’s policies and procedures.
The Employee will retain his ESOP benefits and medical benefits as if he were a
Sawtek employee. The Employee shall be entitled to all insurance and all other
benefits offered to employees of TriQuint, including 401(k), ESPP, PTO and
holiday pay.

 

--------------------------------------------------------------------------------


 

 

5.     Bonus and Benefits

                                THE EMPLOYEE IS ELIGIBLE TO RECEIVE AN ANNUAL
TARGET BONUS OF UP TO 45% OF HIS BASE COMPENSATION IN COMPLIANCE WITH THE
CORPORATE WIDE BONUS PLAN. THE BONUS IS NOT GUARANTEED AND MAY BE ZERO IF
EMPLOYEE AND THE COMPANY DO NOT ACHIEVE THE PERFORMANCE GOALS FOR THE YEAR.  THE
AMOUNT OF BONUS THAT YOU EARN FOR ANY GIVEN YEAR AND THE PAYMENT SCHEDULE WILL
BE IN COMPLIANCE WITH THE THEN CURRENT PLAN.  IN THE EVENT OF YOUR TERMINATION,
BONUS PAYOUT, IF ANY, SHALL BE IN ACCORDANCE WITH THE THEN CURRENT PLAN.

 

6.     Reimbursement of Expenses

                                Employee may incur reasonable expenses during
the course of performing the duties assigned to Employee, including expenses for
entertainment, lodging, meals, travel, postage, professional dues, automobile
mileage at the Company’s approved reimbursement rate and similar items. The
Company will reimburse Employee for all such expenses upon Employee’s periodic
presentation of an itemized account of such expenditures in accordance with
Company’s reimbursement policies and procedures.

 

7.     Termination of Employment

                                The employment of the Employee may be terminated
only as follows:

 

(A)          RESIGNATION BY EMPLOYEE FOR GOOD REASON. EMPLOYEE MAY TERMINATE HIS
EMPLOYMENT FOR “GOOD REASON” BY VIRTUE OF A MATERIAL BREACH OF THIS AGREEMENT BY
THE COMPANY AFTER GIVING THE COMPANY WRITTEN NOTICE OF SUCH BREACH AND AFFORDING
THE COMPANY THE OPPORTUNITY TO CURE SUCH BREACH WITHIN SIXTY (60) DAYS FOLLOWING
THE COMPANY’S RECEIPT OF WRITTEN NOTICE. THE COMPANY MAY AT ITS DISCRETION,
DURING THE 60 DAY PERIOD, REVIEW THE REASONS FOR TERMINATION AND MAY REVERSE THE
CONDUCT WHICH GAVE RISE TO GOOD REASON, THEREBY REVERSING THE RESIGNATION FOR
GOOD REASON.  A RESIGNATION OF YOUR EMPLOYMENT FOR ANY OTHER REASON OR UNDER ANY
OTHER CIRCUMSTANCES SHALL BE A “RESIGNATION WITHOUT GOOD REASON.”

 

(b)         Termination for Cause by the Company. The term “Termination for
Cause” shall mean a termination of your employment by the Company for any of the
following reasons: i) intentional failure to perform assigned duties, ii)
personal dishonesty, iii) incompetence, iv) willful misconduct, v) any breach of
fiduciary duty involving personal profit, vi) willful violation of any domestic
or international law, rule, regulation (other than traffic violations or similar
minor offenses) or final cease and desist order, or any sexual or other
harassment of others; provided however, that with respect to reasons i), and 
iii) above, no Termination for Cause shall be deemed to have occurred if you
have not been provided with written notice of the factual basis for the alleged
failure to perform or incompetence and a sixty (60) day period to take
corrective action.  If the actions (or failure to act) constitute the alleged
grounds are not cured to the reasonable satisfaction of the CEO and Board of
Directors within the 60-day period, the Employee’s employment shall be
terminated. In determining incompetence, the act or omissions shall be measured
against standards generally prevailing in the industry. A termination of your
employment by the Company for any other reason than those stated in i) through
vi) above, or under any other

 

 

2

--------------------------------------------------------------------------------


 


circumstances than those stated in this paragraph, shall be a “Termination
Without Cause.”

 

(c)          Death. Employee’s employment shall terminate effective on the date
of death of Employee. Any obligation of the Company to Employee not discharged
or dischargeable prior to Employee’s death, however, will be discharged
thereafter in accordance with this Agreement.

 

(d)         Disability. This Agreement shall terminate upon the total disability
of the Employee. Employee’s total or partial disability shall not extend the
term of this Agreement.

 

8.               Damages in the Event of Termination Other than for Cause by the
Company


        A TERMINATION BY THE COMPANY OF THE EMPLOYMENT OF THE EMPLOYEE OTHER
THAN FOR CAUSE OR DUE TO TOTAL DISABILITY OF THE EMPLOYEE SHALL ENTITLE THE
EMPLOYEE TO RECOVER DAMAGES CONSISTING OF BASE SALARY AND THE BENEFITS UNDER
SAWTEK RETIREMENT PLANS FOR THE PERIOD BEGINNING WITH THE DATE OF SUCH
TERMINATION AND ENDING ON SEPTEMBER 30, 2003 (LESS WITHHOLDING FOR APPLICABLE
TAXES).

 

9.               Non-Disclosure and Intellectual Property Agreement

                                Employee and the Company have entered into the
Non-Disclosure and Intellectual Property Agreement, a copy of which is attached
to this Agreement as Exhibit A.

 

10.         Stock Options

                                Employee will be eligible to receive stock
options annually in accordance with the current guidelines of the Company.

 

11.         Travel To and From Portland and Orlando and Related Costs

                                As part of Employee’s position, he will be
expected to travel to Orlando and to spend considerable time at Sawtek, normally
several days per month. TriQuint will reimburse Employee for all travel and
incidental costs, including, but not limited to, reasonable automobile expenses,
reasonable apartment expenses1, and other direct out-of-pocket expenses
associated with travel to and from Orlando.

 

(1)          It is understood that Employee has an apartment with a base rental
of $755 per month, which cost will be paid by TriQuint through June 30, 2003.

 

12.         Change of Control Benefits

        In the event there is a change of control at TriQuint (defined as any
change in ownership of more than 50% of the common stock or sale of more than
50% of the net assets), Employee will be paid one year’s base pay as a lump sum.
In addition, the stock options granted to Employee on July 19, 2001, will become
fully vested on the date the change in control is consummated. In the event
TriQuint merges with another company, below a 50% ownership change, but above a
30% ownership change, and Employee is not retained as the CFO of the surviving
entity for a period of not less than one (1) year, then the change of control
benefits shall apply. This Change of Control Benefits paragraph of this
Agreement shall survive the term of this Agreement.

 

 

3

--------------------------------------------------------------------------------


 

 

13.         Title, Office and Administrative Support

        Employee’s title shall be as noted above, and he will be provided with
appropriate VP level office space and administrative support.

 

14.   Binding Effect

        This Agreement shall be binding on TriQuint and its successors and
assigns. This Agreement shall inure to the benefit of the Employee and his
executor, administrator, heirs and personal representatives.

 

15.   Applicable Law and Venue

        This Agreement shall be interpreted, construed and governed by the laws
of the State of Oregon, without regard to its conflicts of the laws. The venue
for any action arising out of or in connections with this Agreement shall be in
Oregon.

 

16.   No Mitigation

        Employee shall not be requited to mitigate damages by seeking other
employment or otherwise, nor shall the amount of any damages be reduced by any
compensation earned after termination of employment.

 

17.   Attorney’s Fees

        In the event that any litigation or controversy arises out of or in
connection with this Agreement, the prevailing party in such litigation or
controversy shall be entitle to recover from the other party all reasonable
attorneys’ fees, expenses and suit costs, including those associated with any
appellate or post-judgement proceedings.

 

18.   Severability.

        If any portion of this Agreement is held invalid or inoperative, the
other portions of this Agreement shall be deemed valid and operative and, so far
as is reasonable and possible, effect shall be given to the intent manifested by
the portion held invalid or inoperative.  The paragraph headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define, or limit the extent or intent of the Agreement or of any part hereof.

 

19.   Other Agreements

        This Agreement supercedes the letter agreement dated July 12, 2001, and
the employment agreement dated May 15, 2001, and represents the entire
agreement.

 

20. Dispute Resolution Process.

(a)                Election of Remedies.  All disputes arising out of this
Agreement, including those relating to the meaning or effect of any of its
provisions, and all disputes arising out any aspect of the employment
relationship, including Employee’s rights under any federal, state (excluding
workers compensation) or local employment and/or labor law or regulation, shall
be exclusively resolved in a final and binding manner through arbitration as set
forth in this Section 20.  Employee and the Company therefore expressly waive
the right to litigate any such disputes in any other forum, administrative or
judicial, and expressly waive the right to trial by jury.

 

 

4

--------------------------------------------------------------------------------


 

 

(b)               By Employee.  Employee shall have the discretion to invoke
arbitration under Section 20 and upon so doing, Employee shall be barred from
pursuing the same dispute in any other contractual or statutory forum,
regardless of whether Employee elects to exhaust the chosen procedure.

 

(c)                By the Company.  The Company shall have the discretion to
invoke final and binding arbitration as set forth in this Section 20 when it
believes Employee has violated any of the terms and conditions of this Agreement
or Employee has asserted any violation of this Agreement by the Company, and
shall be required to do so in any dispute in which claims monetary damages from
Employee.  However, this shall not prevent the Company from taking any form of
disciplinary action against Employee, but Employee shall then have the right to
challenge such action under the procedures established in this Section 20.

 

(d)               Injunctive or Other Equitable Relief.  Nothing in this Section
20 shall prevent Employee or the Company from seeking injunctive relief against
the other in circumstances allowed by law and/or authorized by any of the terms
and conditions of this Agreement.

 

(e)                Initiation of Process.  In the event either party claims any
violation of this Agreement, the party must notify the other party in writing
within thirty (30) calendar days of the occurrence or the date the occurrence
should reasonably have become known.  In the event either party claims any
violation of any applicable statutory right, the party must notify the other
party in writing within six (6) calendar months of the occurrence or the date
the occurrence should reasonably have become known.  The notice shall describe
the alleged violation and identify any relevant provisions of this Agreement,
the proposed remedy and, if from Employee, the desired dispute resolution
process.

 

(f)                  Mediation.  Upon notification that a dispute exists, either
party shall then have thirty (30) calendar days in which to notify the other
that the matter will be referred to mediation (which shall not be adversarial in
nature).  The parties (or their representatives) shall immediately attempt to
agree upon a mediator, and shall have the right to have representatives,
including counsel, present at mediation.

 

                              If a party does not exercise its right to require
mediation within the thirty (30) days or the parties are unable to select a
mediator or reach agreement in mediation then, within fifteen (15) calendar days
thereafter, either party may invoke arbitration or the alleged violation(s)
shall be deemed waived for all purposes.

 

                              Each party will bear its own costs and attorneys
fees in any mediation, and the mediation fee and any related costs shall be the
responsibility of the party demanding mediation.

 

(g)               Arbitration.  Except as expressly modified by this Section 20
(g), arbitration shall follow the procedures established in the Employment
Dispute Resolution Rules of the American Arbitration Association or its
successor.

 

 

5

--------------------------------------------------------------------------------


 

(h)               Selection of Arbitrator.  In any such dispute and request for
arbitration, the moving party shall submit a request to the American Arbitration
Association for a list of seven National Academy arbitrators maintaining their
primary residence in Washington or Oregon.  Upon receiving the list, the parties
shall alternately strike one name each, with Employee striking first, until one
name remains on the list.

 

(i)                   Conduct of Arbitration Hearing.  Except as expressly
modified by this Section 20 (i), the arbitrator shall follow the procedures
established in the Employment Dispute Resolution Rules of the American
Arbitration Association and the National Academy of Arbitrators Code of
Professional Responsibility.  Either party may require that a professional
reporter prepare an official record of the proceedings.

 

(j)                   Damages.  An arbitrator selected to hear a dispute shall
be authorized to determine and award such damages as either party could have
received in an appropriate action in the Oregon or federal courts under Oregon
and/or federal law, and the same shall be true of prevailing party reasonable
attorneys fees and costs incurred in the litigation, excluding any attorneys
fees or costs incurred in connection with any mediation.

 

(k)                Arbitration Decision and Award.  The decision of the
arbitrator shall be in writing, shall state findings of fact and conclusions of
law, and shall be signed by the arbitrator and served on both parties.

 

(l)                   Costs of Arbitration.  Except as otherwise provided in
Section 20(l), each party will bear its own costs and attorneys’ fees in any
arbitration proceeding and one-half of the arbitrators and any separate
arbitration and/or reporting fees.

 

(m)             Severability and Reformation.  Employee and the Company
acknowledge that the law is evolving as it relates to final and binding
arbitration of disputes arising out of employment relationships, and
particularly disputes arising under federal and state laws, and therefore all of
the provisions of this Section 20 shall be subject to Section 18 of this
Agreement.

 

This letter agreement may be modified or amended only by a written agreement,
signed by the Company and by you.

 

 

Signed:

 

 

Signed:

 

 

 

 

 

 

/s/ Ralph Quinsey

November 26, 2002

 

/s/ Raymond A. Link

November 26, 2002


RALPH QUINSEY


DATE


 


RAYMOND A. LINK


DATE


PRESIDENT AND CHIEF EXECUTIVE OFFICER


 


 


 


 


 

6

--------------------------------------------------------------------------------

